Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INTERNATIONAL BUSINESS MACHINES
CORPORATION,
                                                                    STIPULATED
                                         Plaintiff,                 CONFIDENTIALITY
                                                                    AGREEMENT AND
                           - against -                              PROTECTIVE ORDER

RODRIGO KEDE DE FREITAS LIMA,                                       20 Civ. 4573 (PMH)

                                         Defendant.



PHILIP M. HALPERN, United States District Judge:

          WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal

Rule of Civil Procedure 26(c) to protect the confidentiality of nonpublic and

competitively sensitive information that they or any non-parties may be required to

disclose in connection with discovery in this action;

          WHEREAS, the Parties, through counsel, agree to the following terms; and

          WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

          IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order — will adhere to the following terms, upon pain of

contempt:




Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 2 of 17




          1.           “Discovery Material” (i.e., information of any kind produced or disclosed

in the course of discovery in this action) shall be used only in this action (including any

appeals), and not for any other purpose whatsoever.

          2.           Any material designated as “Confidential,” “Highly Confidential IBM

Information,” “Highly Confidential Lima Information,” or “Highly Confidential

Microsoft Information” shall be referred to herein as “Confidential Discovery Material.”

No person subject to this Order may disclose Confidential Discovery Material to anyone

else except as this Order expressly permits.

          3.           The Party or non-party producing or disclosing Discovery Material

(“Producing Party”) may designate as “Confidential” only the portion of such material

that it reasonably and in good faith believes consists of:

          (a)          previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

          (b)          previously non-disclosed material relating to ownership or control of any

                       non-public company;

          (c)          previously non-disclosed business plans, product-development

                       information, or marketing plans;

          (d)          any information of a personal or intimate nature regarding any individual;

                       or

          (e)          any other category of information this Court subsequently affords

                       confidential status.



                                                     2
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 3 of 17




          4.           IBM shall also have the right to designate such Discovery Material as

“Highly Confidential IBM Information” to the extent that IBM believes in good faith that

such Discovery Material constitutes, contains or would disclose highly sensitive

proprietary business information, a trade secret or other commercial or financial

information that IBM, in good faith, believes would result in competitive or commercial

harm in the marketplace if the material were disseminated to persons other than those

specifically identified in paragraph 13 below.

          5.           Lima shall also have the right to designate such Discovery Material as

“Highly Confidential Lima Information” to the extent that Lima believes in good faith

that such Discovery Material constitutes, contains or would disclose highly sensitive

confidential personal information or personal financial information if the material were

disseminated to persons other than those specifically identified in paragraph 14 below.

          6.           Microsoft shall also have the right to designate such Discovery Material as

“Highly Confidential Microsoft Information” to the extent that Microsoft believes in

good faith that such Discovery Material constitutes, contains or would disclose highly

sensitive proprietary business information, a trade secret or other commercial or financial

information that Microsoft, in good faith, believes would result in competitive or

commercial harm in the marketplace if the material were disseminated to persons other

than those specifically identified in paragraph 15 below.

          7.           With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate

such portion as “Confidential” or “Highly Confidential IBM Information” by stamping or

otherwise clearly marking as “Confidential,” “Highly Confidential IBM Information,”



                                                    3
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 4 of 17




“Highly Confidential Lima Information,” or “Highly Confidential Microsoft

Information” the protected portion in a manner that will not interfere with legibility or

audibility.

          8.           A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a)

indicating on the record during the deposition that a question calls for Confidential

information, in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “Confidential Information Governed by

Protective Order;” or (b) notifying the reporter and all counsel of record, in writing,

within 30 days after a deposition has concluded, of the specific pages and lines of the

transcript that are to be designated “Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their

possession or under their control as directed by the Producing Party or that person’s

counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential Discovery Material.

          9.           Any party may at any time challenge the designation of Discovery Material

as Confidential Discovery Material by sending written notice thereof to the Designating

Party. Such challenge shall be raised in the first instance on an informal basis and

resolution shall be attempted in good faith. If the challenge cannot be resolved on an

informal basis, either the objecting party or the Designating Party may apply to the Court

for an appropriate ruling. In the event that a party or non-party makes such an application

to the Court, such party or non-party shall provide reasonable prior notice thereof to the

parties to this action and, if the Designating Party is a nonparty, to such non-party. In the



                                                    4
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 5 of 17




event of a challenge prior to the hearing on Plaintiff’s motion for a preliminary

injunction, such meet and confer must occur within 24 hours of such challenge and, if not

resolved through the meet and confer, then it may be raised immediately with the Court.

To resolve any disputes arising concerning the designation, use or filing under seal of

Discovery Material that has been designated as “Highly Confidential IBM Information,”

“Highly Confidential Lima Information,” or “Highly Confidential Microsoft

Information” the challenging party shall request that the Court conduct an in camera

review of the material.

          10.          If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such

material by so apprising all prior recipients in writing. Thereafter, this Court and all

persons subject to this Order will treat such designated portion(s) of the Discovery

Material as Confidential Discovery Material.

          11.          Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any

privilege or protection; or (c) a ruling regarding the admissibility at trial of any

document, testimony, or other evidence.

          12.          Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to

the following persons:

          (a)          the Parties to this action, their insurers, and counsel to their insurers;




                                                      5
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 6 of 17




          (b)          counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

          (c)          outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

          (d)          any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

          (e)          as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

          (f)          any witness who counsel for a Party in good faith believes may be called

                       to testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                       hereto;

          (g)          any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as an Exhibit hereto;

          (h)          stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

          (i)          this Court, including any appellate court, its support personnel, and court

                       reporters.



                                                      6
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 7 of 17




          13.          Discovery Material that has been designated as “Highly Confidential IBM

Information” shall not be given, shown, made available or communicated in any way to

anyone except:

          (a)          counsel retained specifically for the Parties in this action, including any

                       paralegal, clerical, or other assistant that such outside counsel employs and

                       assigns to this matter;

          (b)          subject to paragraph 19 below, the Court (and any appellate court), court

                       personnel and any person the Court designates in the interest of justice,

                       upon terms that the Court deems fit and proper;

          (c)          where IBM is the Designating Party, to Defendant Lima, provided that (i)

                       from the face of the material that has been designated as “Highly

                       Confidential IBM Information” or from the source information provided

                       by the Designating Party, he appears to have received it prior to the date

                       such material is produced in this action, or (ii) the Discovery Material that

                       has been designated as “Highly Confidential IBM Information” concerns

                       Defendant Lima’s employment by Plaintiff, the terms and conditions of

                       his employment, his compensation and benefits, his job performance, or

                       any obligations he has to Plaintiff.

          14.          Discovery Material that has been designated as “Highly Confidential Lima

Information” shall not be given, shown, made available or communicated in any way to

anyone except:




                                                     7
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 8 of 17




          (a)          counsel retained specifically for the Parties in this action, including any

                       paralegal, clerical, or other assistant that such outside counsel employs and

                       assigns to this matter;

          (b)          subject to paragraph 19 below, the Court (and any appellate court), court

                       personnel and any person the Court designates in the interest of justice,

                       upon terms that the Court deems fit and proper;

          15.          Discovery Material that has been designated as “Highly Confidential

Microsoft Information” shall not be given, shown, made available or communicated in

any way to anyone except:

          (a)          counsel retained specifically for the Parties in this action, including any

                       paralegal, clerical, or other assistant that such outside counsel employs and

                       assigns to this matter;

          (b)          subject to paragraph 19 below, the Court (and any appellate court), court

                       personnel and any person the Court designates in the interest of justice,

                       upon terms that the Court deems fit and proper;

          (c)          Defendant Lima.

          16.          Discovery Material designated by IBM as “Confidential” or “Highly

Confidential IBM Information” shall not be shared with or disclosed to Microsoft

Corporation (“Microsoft”), or any Microsoft employee, officer or director, or consultant,

or party acting on behalf of Microsoft. If Lima wishes to question a witness about a

document that has been designated as “Highly Confidential IBM Information,” Lima

shall notify counsel for IBM no later than two (2) business days before the date of the

deposition or questioning of Lima’s intent to question the witness about the material



                                                     8
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 9 of 17




designated as “Highly Confidential IBM Information” and shall identify the document or

documents about which Lima intends to question the witness. If IBM objects to Lima

questioning that witness about those documents and the material designated as “Highly

Confidential IBM Information” therein, IBM may seek relief from the Court. If the

witness is permitted to review the material designated as “Highly Confidential IBM

Information,” s/he will not be permitted to retain any copy of the material designated as

“Highly Confidential IBM Information.” Notwithstanding the above, Lima has no

obligation to notify counsel for IBM of his intention to question any witness employed by

IBM about material designated as “Highly Confidential IBM Information.”

          17.          Discovery Material designated by Lima as “Confidential” or “Highly

Confidential Lima Information” shall not be shared with or disclosed to IBM, or any IBM

employee, officer or director, or consultant, or party acting on behalf of IBM. If IBM

wishes to question a witness about a document that has been designated as “Highly

Confidential Lima Information,” IBM shall notify counsel for Lima no later than two (2)

business days before the date of the deposition or questioning of IBM’s intent to question

the witness about the material designated as “Highly Confidential Lima Information” and

shall identify the document or documents about which IBM intends to question the

witness. If Lima objects to IBM questioning that witness about those documents and the

material designated as “Highly Confidential Lima Information” therein, Lima may seek

relief from the Court. If the witness is permitted to review the material designated as

“Highly Confidential Lima Information,” s/he will not be permitted to retain any copy of

the material designated as “Highly Confidential Lima Information.” Notwithstanding the




                                                   9
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 10 of 17




above, IBM has no obligation to notify counsel for Lima of its intention to question Lima

about material designated as “Highly Confidential Microsoft Information.”

          18.          Discovery Material designated by Microsoft as “Confidential” or “Highly

Confidential Microsoft Information” shall not be shared with or disclosed to IBM, or any

IBM employee, officer or director, or consultant, or party acting on behalf of IBM. If

IBM wishes to question a witness about a document that has been designated as “Highly

Confidential Microsoft Information,” IBM shall notify counsel for Microsoft no later than

two (2) business days before the date of the deposition or questioning of IBM’s intent to

question the witness about the material designated as “Highly Confidential Microsoft

Information” and shall identify the document or documents about which IBM intends to

question the witness. If Microsoft objects to IBM questioning that witness about those

documents and the material designated as “Highly Confidential Microsoft Information”

therein, Microsoft may seek relief from the Court. If the witness is permitted to review

the material designated as “Highly Confidential Microsoft Information,” s/he will not be

permitted to retain any copy of the material designated as “Highly Confidential Microsoft

Information.” Notwithstanding the above, IBM has no obligation to notify counsel for

Microsoft of its intention to question any witness employed by Microsoft about material

designated as “Highly Confidential Microsoft Information.”

          19.          Discovery Material that has been designated as “Highly Confidential IBM

Information,” “Highly Confidential Lima Information,” or “Highly Confidential

Microsoft Information” shall not be used or disclosed in open court, and, to the extent

used at trial, hearing or conference, such Discovery Material and any testimony relating

to it shall be submitted under seal and not made available to the public, pursuant to the



                                                  10
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 11 of 17




Court’s Individual Practices. All “Highly Confidential IBM Information,” and all copies

of the same shall be returned to counsel for IBM by Defendant Lima upon the final, non-

appealable resolution of this case. All “Highly Confidential Lima Information,” and all

copies of the same shall be returned to counsel for Lima by Plaintiff IBM upon the final,

non-appealable resolution of this case. All “Highly Confidential Microsoft Information,”

and all copies of the same shall be returned to counsel for Microsoft by Plaintiff IBM

upon the final, non-appealable resolution of this case.

          20.          Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 12(d), 12(f), or 12(g) above, counsel must provide a copy of

this Order to such person, who must sign a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto stating that he or she has read this Order and agrees to be

bound by its terms. Said counsel must retain each signed Non-Disclosure Agreement,

hold it in escrow, and produce it to opposing counsel either before such person is

permitted to testify (at deposition or trial) or at the conclusion of the case, whichever

comes first.

          21.          In accordance with Rule 5 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of

such documents. The parties should be aware that the Court will unseal documents if it is

unable to make “specific, on the record findings . . . demonstrating that closure is

essential to preserve higher values and is narrowly tailored to serve that interest.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).




                                                   11
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 12 of 17




          22.          The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential Discovery Material and submitted

to the Court in connection with any motion, application, or proceeding that may result in

an order and/or decision by the Court. All persons are hereby placed on notice that the

Court is unlikely to seal or otherwise afford confidential treatment to any Discovery

Material introduced in evidence at trial, even if such material has previously been sealed

or designated as Confidential Discovery Material.

          23.          In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential

Discovery Material (“Confidential Court Submission”), the Parties shall publicly file a

redacted copy of the Confidential Court Submission via the Electronic Case Filing

System. The Parties shall file an unredacted copy of the Confidential Court Submission

under seal with the Clerk of this Court, and the Parties shall serve this Court and

opposing counsel with unredacted courtesy copies of the Confidential Court Submission.

          24.          Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written

notice stating with particularity the grounds of the objection. If the Parties cannot reach

agreement promptly, counsel for all affected Parties will address their dispute to this

Court in accordance with paragraph 4(D) of this Court’s Individual Practices.

          25.          Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of

this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly,



                                                    12
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 13 of 17




counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 4(D) of this Court’s Individual Practices.

          26.          Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals

thereto, and not for any business, commercial, or competitive purpose or in any other

litigation proceeding. Nothing contained in this Order, however, will affect or restrict the

rights of any Party with respect to its own documents or information produced in this

action.

          27.          Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or

other compulsory process, or if required to produce by law or by any government agency

having jurisdiction, provided that such Party gives written notice to the Producing Party

as soon as reasonably possible, and if permitted by the time allowed under the request, at

least 10 days before any disclosure. Upon receiving such notice, the Producing Party will

bear the burden to oppose compliance with the subpoena, other compulsory process, or

other legal notice if the Producing Party deems it appropriate to do so.

          28.          Each person who has access to Discovery Material designated as

Confidential Discovery Material pursuant to this Order must take all due precautions to

prevent the unauthorized or inadvertent disclosure of such material.

          29.          If, in connection with this litigation, a party inadvertently discloses

information subject to a claim of attorney-client privilege or attorney work product

protection (“Inadvertently Disclosed Information”), such disclosure shall not constitute or




                                                     13
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 14 of 17




be deemed a waiver or forfeiture of any claim of privilege or work product protection

with respect to the Inadvertently Disclosed Information and its subject matter.

          30.          If a disclosing party makes a claim of inadvertent disclosure, the receiving

party shall, within five business days, return or destroy all copies of the Inadvertently

Disclosed Information, and provide a certification of counsel that all such information

has been returned or destroyed.

          31.          Within five business days of the notification that such Inadvertently

Disclosed Information has been returned or destroyed, the disclosing party shall produce

a privilege log with respect to the Inadvertently Disclosed Information.

          32.          The receiving party may move the Court for an Order compelling

production of the Inadvertently Disclosed Information. The motion shall be filed under

seal, and shall not assert as a ground for entering such an Order the fact or circumstances

of the inadvertent production.

          33.          The disclosing party retains the burden of establishing the privileged or

protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall

limit the right of any party to request an in camera review of the Inadvertently Disclosed

Information.

          34.          Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it –

including all copies thereof – to the Producing Party, or, upon permission of the

Producing Party, destroy such material – including all copies thereof. In either event, by

the 60-day deadline, the recipient must certify its return or destruction by submitting a

written certification to the Producing Party that affirms that it has not retained any copies,



                                                    14
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 15 of 17




abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

Confidential Discovery Material. Notwithstanding this provision, the attorneys that the

Parties have specifically retained for this action may retain an archival copy of all

pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence,

or attorney work product, even if such materials contain Confidential Discovery Material.

Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

          35.          This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

          36.          This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions

for any contempt thereof.

SO STIPULATED AND AGREED.




PAUL, WEISS, RIFKIND,                                  Date
 WHARTON & GARRISON LLP
Robert A. Atkins
Liza M. Velazquez
Pietro J. Signoracci
Crystal Parker
1285 Avenue of the Americas
New York, New York 10019-6064
Telephone: 212-373-3000

Attorneys for International Business
Machines Corporation




                                                     15
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 16 of 17




ORRICK, HERRINGTON                       Date
 & SUTCLIFFE LLP
Mike Delikat
James McQuade
51 West 52nd Street
New York, New York 10019
Telephone: 212-506-5000

Attorneys for Defendant Rodrigo Lima




KRAMER LEVIN NAFTALIS                    Date
 & FRANKEL LLP
Robert Holtzman
1177 Avenue of the Americas
New York, New York 10036
Telephone: 212-715-9513

Attorneys for Defendant Rodrigo Lima


Dated: New York, New York

                                        SO ORDERED.




                                        Philip M. Halpern
                                        United States District Judge




                                       16
Doc#: US1:13871765v3
Case 7:20-cv-04573-PMH-PED Document 23-1 Filed 06/26/20 Page 17 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INTERNATIONAL BUSINESS MACHINES
CORPORATION,
                                         Plaintiff,                   NON-DISCLOSURE
                                                                      AGREEMENT
                           - against -
                                                                      20 Civ. 4573 (PMH)
RODRIGO KEDE DE FREITAS LIMA,
                                         Defendant.




          I,                               , acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential Discovery Material. I agree

that I will not disclose such Confidential Discovery Material to anyone other than for

purposes of this litigation and that at the conclusion of the litigation I will return all

discovery information to the Party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that

my willful violation of any term of the Protective Order could subject me to punishment

for contempt of Court.




                                                      Dated:




Doc#: US1:13871765v3
